     Case 2:18-cv-09863-DMG-MAA Document 1 Filed 11/26/18 Page 1 of 9 Page ID #:1



     Brian J. Brazier (SBN: 245004)
 1
     Price Law Group, APC
 2   8245 N. 85th Way
     Scottsdale, AZ 85258
 3   T: 818-600-5564
 4   brian@pricelawgroup.com
     Attorneys for Plaintiff,
 5   Sean Love
 6

 7                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 8

 9                                                     Case No. 2:18-cv-9863
      SEAN LOVE,
10
                        Plaintiff,                     COMPLAINT AND DEMAND FOR
11
                                                       JURY TRIAL
12    v.
                                                          1. TCPA, 47 U.S.C. § 227
13    CAPITAL ONE BANK (USA) N.A.,                        2. RFDCPA, Cal. Civ. Code § 1788
14                                                           et. seq.
                        Defendant.                        3. Intrusion Upon Seclusion
15                                                        4. Cal. Civ. Code § 3294
16

17                     COMPLAINT AND DEMAND FOR JURY TRIAL

18          Plaintiff Sean Love (“Plaintiff”), by and through his attorneys, alleges the

19    following against Capital One Bank (USA) N.A. (“Defendant” or “Capital One”):

20                                         INTRODUCTION

21          1.      Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

22    Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly

23    regulates the use of automated telephone equipment. Among other things, the TCPA

24    prohibits certain unsolicited marketing calls, restricts the use of automatic dialers or

25    prerecorded    messages,       and   delegates   rulemaking   authority   to   the   Federal

26    Communications Commission (“FCC”).

27          2.      Count II of Plaintiff’s Complaint is based upon Rosenthal Fair Debt

28    Collection Practices Act (“RFDCPA”), Cal. Civ. Code § 1788, which prohibits debt

                                                                            COMPLAINT AND DEMAND
                                                  -1/9-                             FOR JURY TRIAL
     Case 2:18-cv-09863-DMG-MAA Document 1 Filed 11/26/18 Page 2 of 9 Page ID #:2




 1    collectors from engaging in abusive, deceptive and unfair practices in connection with
 2    the collection of consumer debts.
 3          3.       Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy -
 4    Intrusion upon Seclusion, as derived from §652B of the Restatement (Second) of Torts.
 5    § 652B prohibits an intentional intrusion, “physically or otherwise, upon the solitude or
 6    seclusion of another or his private affairs or concerns . . . that would be highly offensive
 7    to a reasonable person.”
 8          4.       Count IV of Plaintiff’s Complaint is based upon Exemplary Damages, Cal.
 9    Civ. Code § 3284, which allows a Plaintiff to recover punitive damages “where it is
10    proven by clear and convincing evidence that the defendant has been guilty of oppression,
11    fraud, or malice.”
12                                  JURISDICTION AND VENUE
13          5.       Jurisdiction of the court arises under 28 U.S.C. §§1331, 1367(a) and 47
14    U.S.C. §227.
15          6.       Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in that a substantial part
16    of the events or omissions giving rise to the claim occurred in this District.
17          7.       Defendant transacts business here; therefore, personal jurisdiction is
18    established.
19                                              PARTIES
20          8.       Plaintiff is a natural person residing in California.
21          9.       Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
22          10.      Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
23          11.      Defendant, Capital One, is Virginia corporation that engages in business in
24    California. Defendant can be served with process through its address, 1680 Capital One
25    Drive, McLean, Virginia 22102.
26          12.      Defendant acted through its agents, employees, officers, members,
27    directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
28    representatives, and insurers.
                                                                             COMPLAINT AND DEMAND
                                                   -2/9-                             FOR JURY TRIAL
     Case 2:18-cv-09863-DMG-MAA Document 1 Filed 11/26/18 Page 3 of 9 Page ID #:3




 1                                    FACTUAL ALLEGATIONS
 2          13.       Defendant is attempting to collect a debt from Plaintiff. Plaintiff used the
 3    credit he obtained from Defendant to make purchases for personal, family and household
 4    purposes.
 5          14.       In or around April 23, 2018, Defendant began placing calls to Plaintiff’s
 6    cellular phone number (XXX) XXX-7840, in an attempt to collect a debt.
 7          15.       The calls mainly originated from the following number: (800) 955-6600.
 8    Upon information and belief, that phone number is owned or operated by Defendant.
 9          16.       Between April 23, 2018 and June 3, 2018, Defendant called Plaintiff almost
10    daily. Defendant would frequently call Plaintiff more than one time per day.
11          17.       During that time period, Defendant placed approximately sixty (60) phone
12    calls to Plaintiff’s cellular phone.
13          18.       On or about June 6, 2018, at 1:52 p.m., Plaintiff answered a call from
14    Defendant and spoke with a representative.
15          19.       After picking up the call, Plaintiff heard an unusually long delay before
16    Defendant’s representative began speaking, indicative of the use of an automatic dialing
17    system.
18          20.       Defendant informed Plaintiff that it was attempting to collect a debt incurred
19    by Plaintiff.
20          21.       During that call, Plaintiff unequivocally revoked consent to be called any
21    further.
22          22.       Despite his request, Plaintiff continued to receive calls on his cellular phone.
23          23.       Between June 6, 2018, the date Plaintiff revoked consent to be called further,
24    and August 3, 2018, Defendant called Plaintiff’s cellular phone approximately fifty-five
25    (55) times.
26          24.       Defendant called Plaintiff almost every day during that time period and
27    would frequently call Plaintiff multiple times a day.
28          25.       The FCC noted in its 2003 TCPA Order that a predictive dialer is
                                                                                COMPLAINT AND DEMAND
                                                    -3/9-                               FOR JURY TRIAL
     Case 2:18-cv-09863-DMG-MAA Document 1 Filed 11/26/18 Page 4 of 9 Page ID #:4




 1    “equipment that dials numbers and, when certain computer software is attached, also
 2    assists telemarketers in predicting when a sales agent will be available to take calls. The
 3    hardware, when paired with certain software, has the capacity to store or produce
 4    numbers and dial those numbers at random, in sequential order, or from a database of
 5    numbers.” 2003 TCPA Order, 18 FCC Rcd at 14091, para. 131.
 6          26.     The FCC further explained that the “principal feature of predictive dialing
 7    software is a timing function, not number storage or generation.” Id.
 8          27.     Finally, the FCC stated that “a predictive dialer falls within the meaning and
 9    statutory definition of ‘automatic telephone dialing equipment’ and the intent of
10    Congress.” Id. at 14091-92, paras. 132-33.
11          28.     Defendant placed calls to Plaintiff in a manner to predict the times he was
12    available to answer his phone, indicating the use of a predictive dialer.
13          29.     Defendant is familiar with the TCPA, and the RFDCPA.
14          30.     Defendant’s conduct as described in detail above amounted to an unfair or
15   unconscionable means to collect or attempt to collect the alleged debt.
16          31.     Defendant’s conduct as described above was intended to harass, annoy,
17   coerce, and intimidate Plaintiff into paying the alleged debt, increasing the amount
18   Plaintiff was willing to pay, or causing Plaintiff to make a small payment that would
19   restart the statute of limitations.
20          32.     Specifically, Plaintiff reasonably believed that Defendant would never stop
21    calling him because Defendant lead Plaintiff to believe that he could only stop the
22    collection calls by settling his debt with Defendant.
23          33.     As a result of Defendant’s conduct, Plaintiff has sustained actual damages
24    including but not limited to, embarrassment, emotional and mental pain and anguish.
25          34.     Each and every one of Defendant’s telephone calls caused Plaintiff
26   distraction, temporary loss of use of his telephone line, annoyance and embarrassment.
27          35.     Defendant’s calls interrupted Plaintiff’s daily activities, by causing him to
28    stop what he was doing to pick up his phone, and check that the number that was calling
                                                                            COMPLAINT AND DEMAND
                                                 -4/9-                              FOR JURY TRIAL
     Case 2:18-cv-09863-DMG-MAA Document 1 Filed 11/26/18 Page 5 of 9 Page ID #:5




 1    was not of importance, all of which caused a distraction to Plaintiff.
 2          36.      Defendant’s conduct induced stress, anxiety, and embarrassment.
 3                                             COUNT I
 4                              Violations of the TCPA, 47 U.S.C. §227
 5          37.      Plaintiff incorporates the foregoing paragraphs as though the same were set
 6    forth at length herein.
 7          38.      Defendant violated the TCPA. Defendant’s violations include, but are not
 8    limited to the following:
 9                a. Within four years prior to the filing of this action, on multiple occasions,
10                   Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
11                   pertinent part, “[i]t shall be unlawful for any person within the United States
12                   . . . to make any call (other than a call made for emergency purposes or made
13                   with the prior express consent of the called party) using any automatic
14                   telephone dialing system or an artificial or prerecorded voice — to any
15                   telephone number assigned to a . . . cellular telephone service . . . or any
16                   service for which the called party is charged for the call.
17                b. Within four years prior to the filing of this action, on multiple occasions
18                   Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s
19                   cellular telephone using an artificial prerecorded voice or an automatic
20                   telephone dialing system and, as such, Defendant knowingly and/or
21                   willfully violated the TCPA.
22          39.      As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled
23    to an award of five hundred dollars ($500.00) in statutory damages, for each and every
24    violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that Defendant
25    knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an award of one
26    thousand five hundred dollars ($1,500.00), for each and every violation pursuant to 47
27    U.S.C. §§227(b)(3)(B), (C).
28
                                                                               COMPLAINT AND DEMAND
                                                  -5/9-                                FOR JURY TRIAL
     Case 2:18-cv-09863-DMG-MAA Document 1 Filed 11/26/18 Page 6 of 9 Page ID #:6




 1                                            COUNT II
 2                    Violations of the RFDCPA, Cal. Civ. Code § 1788 et seq.
 3          40.      Plaintiff incorporates the foregoing paragraphs as though the same were set
 4    forth at length herein.
 5          41.      Defendant violated the RFDCPA. Defendant’ violations include, but are not
 6    limited to, the following:
 7                a. Defendant violated Cal. Civ. Code § 1788.17 by collecting or attempting to
 8                   collect a consumer debt without complying with the provisions of Sections
 9                   1692b to 1692j, inclusive, of Title 15 of the United States Code (Fair Debt
10                   Collection Practices Act).
11                b. Defendant violated Cal. Civ. Code § 1788.17 by violating 15 U.S.C. § 1692d
12                   by engaging in conduct, the natural consequence of which is to harass,
13                   oppress or abuse any person in connection with the collection of the alleged
14                   debt; and
15                c. Defendant violated Cal. Civ. Code § 1788.17 by violating 15 U.S.C. § 1692e
16                   by using false, deceptive, or misleading representation or means in
17                   connection with the collection of the alleged debt;
18                d. Defendant violated Cal. Civ. Code §1788.11(d), which provides that “[n]o
19                   debt collector shall collect or attempt to collect a consumer debt by means
20                   of the following practices: … (d) Causing a telephone to ring repeatedly or
21                   continuously to annoy the person called;” and
22                e. Defendant violated Cal. Civ. Code §1788.11(e), which provides that “[n]o
23                   debt collector shall collect or attempt to collect a consumer debt by means
24                   of the following practices: … (e) Communicating, by telephone or in person,
25                   with the debtor with such frequency as to be unreasonable and to constitute
26                   a harassment to the debtor under the circumstances.”
27                f. Defendant violated Cal. Civ. Code §§ 1788.17 by violating 15 U.S.C. §
28                   1692f by using unfair or unconscionable means in connection with the
                                                                            COMPLAINT AND DEMAND
                                                  -6/9-                             FOR JURY TRIAL
     Case 2:18-cv-09863-DMG-MAA Document 1 Filed 11/26/18 Page 7 of 9 Page ID #:7




 1                   collection of an alleged debt.
 2                g. Defendant violated Cal. Civ. Code §§ 1788.11 by calling Plaintiff
 3                   repeatedly to annoy Plaintiff, and with such a frequency as to be
 4                   unreasonable and to constitute an harassment of Plaintiff.
 5          42.      Defendant’s acts, as described above, were done intentionally and with
 6    malice with the purpose of harassing, abusing, annoying, coercing, intimidating, and
 7    oppressing Plaintiff to pay.
 8          43.      As a result of the foregoing violations of the RFDCPA, Defendant is liable
 9    to Plaintiff for declaratory judgment that Defendant’s conduct violated the RFDCPA,
10    actual damages, punitive damages, statutory damages, and attorney’s fees and costs.
11                                             COUNT III
12                           Defendant’s Invasion of Privacy of Plaintiff
13          44.      Plaintiff incorporates herein by reference all of the above paragraphs of this
14    complaint as though fully set forth herein at length.
15          45.      Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon
16    seclusion as “[o]ne who intentionally intrudes… upon the solitude or seclusion of
17    another, or his private affairs or concerns, is subject to liability to the other for invasion
18    of privacy, if the intrusion would be highly offensive to a reasonable person”.
19          46.      Defendant violated Plaintiff’s privacy. Defendant’s violations include, but
20    are not limited to, the following:
21                a. Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s
22                   solitude and seclusion by engaging in harassing phone calls in an attempt to
23                   collect on an alleged debt despite Plaintiff having unequivocally revoked
24                   consent to be called.
25                b. The number and frequency of the telephone calls to Plaintiff by Defendant
26                   constitute an intrusion on Plaintiff’s privacy and solitude.
27                c. Defendant’s conduct would be highly offensive to a reasonable person as
28                   Plaintiff received calls that frequently interrupted Plaintiff’s daily activities,
                                                                                COMPLAINT AND DEMAND
                                                    -7/9-                               FOR JURY TRIAL
     Case 2:18-cv-09863-DMG-MAA Document 1 Filed 11/26/18 Page 8 of 9 Page ID #:8




 1                   temporarily occupied Plaintiff’s telephone line, and distracted Plaintif.
 2                d. Defendant’s acts, as described above, were done intentionally with the
 3                   purpose of coercing, oppressing, abusing, and harassing Plaintiff to pay the
 4                   alleged debt, or to pay more than Plaintiff would otherwise, or to cause
 5                   Plaintiff to unknowingly restart the statute of limitations.
 6          47.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is
 7    liable to Plaintiff for actual damages. If the Court finds that the conduct is found to be
 8    egregious, Plaintiff may recover punitive damages.
 9
                                            COUNT V
10                             (Exemplary Damages – Punitive Damages)
11          48.      Plaintiff incorporates herein by reference all of the above paragraphs of this
12    Complaint as though fully set forth herein at length.
13          49.      Cal. Civ. Code § 3294(a) allows a Plaintiff to recover punitive damages
14    “where it is proven by clear and convincing evidence that the defendant has been guilty
15    of oppression, fraud, or malice.”
16          50.      Cal. Civ. Code § 3294(c)(1) defines “malice” as “conduct which is intended
17    by the defendant to cause injury to the plaintiff or despicable conduct which is carried on
18    by the defendant with a willful and conscious disregard for the safety of others.
19          51.      Cal. Civ. Code § 3294(c)(2) defines “oppression” as “despicable conduct
20    that subjects a person to cruel and unjust hardship in conscious disregard of that person’s
21    rights.”
22          52.      Plaintiff is informed and believes that the aforesaid conduct was malicious
23    and oppressive, as those terms are defined by Cal. Civ. Code §§ 3294(c)(1) and
24    3294(c)(2), as Defendant’s conduct was done in complete conscious disregard of
25    Plaintiff’s rights.
26          53.      Defendant was aware that Plaintiff had requested to not be called on his cell
27    phone and Defendant continued its bombardment of harassing phone calls to Plaintiff in
28
                                                                              COMPLAINT AND DEMAND
                                                   -8/9-                              FOR JURY TRIAL
     Case 2:18-cv-09863-DMG-MAA Document 1 Filed 11/26/18 Page 9 of 9 Page ID #:9




 1    violation of the TCPA, RFDCPA and Plaintiff’s privacy rights.
 2          54.     As a result of Defendant’s conduct and violations, Defendant is liable to
 3    Plaintiff for punitive damages.
 4

 5                                          JURY DEMAND
 6          Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by
 7    jury of all issues triable by jury.
 8

 9                                      PRAYER FOR RELIEF
10          WHEREFORE, Plaintiff Sean Love respectfully requests judgment be entered
11    against Defendant for the following:
12          A.      Declaratory judgment that Defendant violated the TCPA and the RFDCPA;
13          B.      Statutory damages pursuant to 47 U.S.C. §§227(b)(3)(B), (C).
14          C.      Actual damages pursuant to Cal. Civ. Code §1788.30;
15          D.      Statutory damages pursuant to Cal. Civ. Code §1788.30;
16          E.      Punitive damages to be determined at trial, for the sake of example and
17                  punishing Defendant for their malicious conduct, pursuant to Cal. Civ. Code
18                  § 3294(a)Punitive damages for intrusion upon Plaintiff’s seclusion;
19          F.      Costs and reasonable attorney’s fees pursuant to Cal. Civ. Code §1788.30;
20          G.      Awarding Plaintiff any pre-judgment and post-judgment interest as may be
21                  allowed under the law; and
22          H.      Any other relief that this Court deems appropriate.
23
            Respectfully submitted this 21th day of November 2018
24
                                                         By: /s/ Brian J. Brazier
25                                                       Brian J. Brazier (SBN: 245004)
26                                                       Attorneys for Plaintiff,
                                                         Sean Love
27

28
                                                                            COMPLAINT AND DEMAND
                                                 -9/9-                              FOR JURY TRIAL
